Citation Nr: 1812676	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  12-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to December 29, 2014, for degenerative arthritis of the lumbar spine with strain and intervertebral disc syndrome (IVDS).

2.  Entitlement to a rating higher than 20 percent from December 29, 2014, for degenerative arthritis of the lumbar spine with strain and IVDS.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to April 2005.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had also appealed a claim of entitlement for service connection for depression, which was subsequently awarded in a June 2017 RO decision.  As this is a full grant of benefits sought on appeal, that issue is not currently before the Board.


FINDINGS OF FACT

1.  Prior to December 29, 2014, the Veteran's impairment of the lumbar spine was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, and without muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, and with no incapacitating episodes.

2.  From December 29, 2014, the Veteran's impairment of the lumbar spine was manifested by forward flexion of the thoracolumbar spine to 30 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and with no incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to December 29, 2014, the criteria for an evaluation in excess of 10 percent for a low back disability were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  From December 29, 2014, the criteria for a 40 percent rating, but no higher, for a low back disability were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran has asserted that symptoms in her lumbar spine have increased, and that she is entitled to a rating higher than 10 percent prior to December 2014, and higher than 20 percent from December 2014.

The Veteran's degenerative arthritis of the lumbar spine, with strain and IVDS is evaluated under Diagnostic Code 5243.  38 C.F.R. § 4.71(a).  Diagnostic Code 5243 indicates that degenerative arthritis of the spine with IVDS should be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Board notes that the Veteran's thoracolumbar spine impairment was previously evaluated under Diagnostic Code 5242, which also evaluates spinal impairments under the General Rating Formula.  Thus, though the Veteran was previously rated under a different Diagnostic Code, the same rating criteria were used to assess the Veteran's disability. 

Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 135 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, IVDS can be rated based on the frequency of incapacitating episodes.  A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is available for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is available with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is available with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

10 percent rating prior to December 29, 2014

In a July 2009 statement, the Veteran reported that she suffers from severe burning in her low back which radiates down her buttocks.  She indicated that her back pain prevents her from running or walking for exercise.    

At a July 2009 examination, the Veteran reported that her spinal condition caused stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  The Veteran reported flare-ups which cause pain, weakness, and limitation of motion, including difficulty bending her back, but not incapacitation.  The Veteran reported functional impairments including that she was unable to sit, stand, or walk for more than one hour without having to rest, that she could not play, hold, or carry her son, and that she had to stop and rest at work due to pain.

At the time of the July 2009 examination, the Veteran's posture and gait were within normal limits, her walking was steady, and she did not require any assistive device for ambulation.  An MRI of the lumbar spine revealed no evidence of acute fracture, spondylolysis, or spondylolisthesis.  Physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasm was absent, and there was no tenderness noted.  There was no guarding of movement, no evidence of weakness, and muscle tone and musculature were normal.  Straight leg raise test was negative on both the right and left, Lasegue's sign was negative, there was no atrophy present in the limbs, and no ankylosis was noted. 

The Veteran demonstrated flexion to 75 degrees with pain at 60 degrees (normal is 90 degrees), extension to 25 degrees with pain at 15 degrees (normal is 30 degrees), right lateral flexion to 25 degrees with pain at 20 degrees (normal is 30 degrees), and left lateral flexion to 30 degrees with pain at 25 degrees (normal is 30 degrees).  Right and left rotation was to 30 degrees (normal is 30 degrees).  There was no additional degree of limitation after repetitive testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A neurological examination demonstrated no sensory deficits from L1-S1.  

In evaluating limitation of motion under the general rating for spinal disabilities, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Based on the above findings, the Veteran's combined range of motion for the thoracolumbar spine was 180 degrees, consistent with a 10 percent rating. 

In a February 2012 statement, the Veteran's mother stated that the Veteran's back pain made her less physically active, and prevented her from participating in everyday activities.   The Veteran's mother said she now has to assist the Veteran with caring for her children, grocery shopping, and preparing meals.

At an April 2012 examination, the Veteran was found to have flexion to 90 degrees with painful motion beginning at 80 degrees, extension to 5 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The examiner found that repetitive use of the joint did not cause additional loss of function.  The examiner noted guarding and muscle spasm, but found that the guarding and spasm did not cause abnormal gait or curvature of the spine.  Based on the above findings, the Veteran's combined range of motion for the thoracolumbar spine was 205 degrees, consistent with a 10 percent rating. 

The Veteran reported that her spinal condition caused weakened movement and pain on movement, and that she suffered flare-ups which caused difficulty with house cleaning, yard work, lifting her daughter, or lifting patients.  The Veteran noted that she uses a brace during flare-ups of her back condition when she has to work.  

The Board finds that the Veteran's 10 percent rating for this period takes into account all attendant functional loss.  See DeLuca.  Even taking into account flare-ups and functional impairment upon repetitive testing, none of the other medical evidence shows that the Veteran would have the equivalent of forward flexion of the thoracolumbar spine less than 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, to include following repetitive testing.

A rating in excess of 10 percent is not warranted by the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, as the evidence does not show incapacitating episodes having a total duration of at least two weeks during the past 12 months, or bed rest prescribed by a physician.

20 percent rating from December 29, 2014

During a December 2014 VA examination, the Veteran reported that her overall pain was getting worse, and was exacerbated by wearing a lead apron at work and excessive sitting.  The Veteran reported flare-ups prevent her from doing normal activities with her children and cause migraines, and require medication, rest, and ice/heat. 

The examiner reported that the Veteran had normal gait and posture, and did not require an assistive device.  Upon physical examination, the Veteran was found to have flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees.  Repetitive motion testing showed flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted a ten degree loss of flexion, lateral flexion, and extension during pain on use or flare ups.  Accounting for functional loss due to pain, the Veteran's combined range of motion of the thoracolumbar spine was 110 degrees, consistent with a 20 percent rating.

The examiner found that repetitive use of the joint did not cause additional loss of function.  The examiner noted guarding and muscle spasm, but found that the guarding and spasm did not cause abnormal gait or curvature of the spine.  Straight leg raising tests were positive bilaterally.  

At a VA examination conducted in September 2017, the Veteran reported that worsening pain in her back and neck prevented her from performing her duties as an x-ray technician.  She reported flare-ups that cause sharp pain, stiffness, and restriction of movement.

The examiner found the Veteran had normal gait and did not require an assistive device.  Upon physical examination, the Veteran was found to have flexion to 45 degrees, extension to 20 degrees, right and left flexion to 20 degrees, and right and left rotation to 30 degrees.  Based on these findings, the Veteran's combined range of motion of the thoracolumbar spine was 160 degrees, which would not support a rating in excess of 20 percent.  The examiner again noted muscle spasms, but found these do not cause abnormal gait or curvature of the spine.  There was no indication of ankyloses.  The examination did not show that pain, weakness, fatigability, or incoordination limited functional ability with repeated use over time.  See DeLuca.  

The December 2014 examiner also found that the Veteran had IVDS of the lumbar spine and that the Veteran had less than 1 week of incapacitating episodes over the past 12 months.  The September 2017 examiner opined that the Veteran's lumbar strain had progressed to degenerative changes with IVDS.  However, the examiner found that the evidence did not show that the Veteran experienced any incapacitating episodes in the past 12 months.  A rating in excess of 20 percent is not warranted by the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, as the evidence does not show incapacitating episodes having a total duration of at least four weeks during the past 12 months, or bed rest prescribed by a physician.

While the Veteran had flexion to 40 degrees at her December 2014 VA examination, including on repetitive motion testing, the examiner did note a ten degree loss of flexion during pain on use or flare-ups.  Considering the Veteran's functional impairment, the Board resolves reasonable doubt and finds that the Veteran's lumbar spine disability was the equivalent of 30 degrees, at worst, for the period under consideration.  Therefore, a 40 percent rating, but no higher, is warranted for the period since December 29, 2014.  See DeLuca. 

The Board has considered the Veteran's October 2017 statement that she had to take a less strenuous job due to her service-connected disabilities.  However, the Veteran's 40 percent rating for this period takes into account all attendant functional loss.  No medical evidence of record reflects that the Veteran's spine is ankylosed since December 2014.

Additional Considerations

The Veteran is competent to attest to things she experiences through her senses, such as pain and flare-ups of symptoms that caused some limitations on prolonged standing and walking, lifting, carrying, and bending.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the lay statements do not indicate that the Veteran has ankylosis of the spine or that the Veteran's spinal impairment would otherwise meet the criteria for an increased rating. 

The Board acknowledges that the Veteran has reported neurological symptoms associated with the spinal disability, including constant pain, paresthesias and/or dysesthesias, and numbness.  However, the Board notes that the Veteran has already been awarded a separate 10 percent rating under Diagnostic Code 8526 for radiculopathy of the right lower extremity, and a separate 10 percent rating under Diagnostic Code 8520 for radiculopathy of the left lower extremity.

For all the above reasons, a higher disability evaluation for a service-connected disability of the thoracolumbar spine is not warranted prior to December 29, 2014, but a 40 percent rating, but no higher, is warranted since December 29, 2014.  The benefit-of- the-doubt rule has been considered in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for a low back disability prior to December 29, 2014, is denied.

Entitlement to a 40 percent rating, but no higher, for a low back disability from December 29, 2014, is granted.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


